Name: 98/159/EC: Commission Decision of 16 February 1998 on the carrying out of Community trials and tests on propagating and planting material of certain species under Article 20(2) of Council Directive 91/682/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural policy;  documentation;  agricultural activity;  marketing;  technology and technical regulations
 Date Published: 1998-02-21

 Avis juridique important|31998D015998/159/EC: Commission Decision of 16 February 1998 on the carrying out of Community trials and tests on propagating and planting material of certain species under Article 20(2) of Council Directive 91/682/EEC Official Journal L 052 , 21/02/1998 P. 0037 - 0037COMMISSION DECISION of 16 February 1998 on the carrying out of Community trials and tests on propagating and planting material of certain species under Article 20(2) of Council Directive 91/682/EEC (98/159/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/682/EEC of 19 December 1991 on the marketing of ornamental plant propagating material and ornamental plants (1), as last amended by Commission Decision 97/108/EC (2), and in particular Article 20(2) and (4) thereof,Whereas under this Directive trials, or, where appropriate, tests shall be carried out in the Member States on samples to check that propagating material or ornamental plants of species listed therein comply with the requirements and conditions of the said Directive;Whereas to this end, it is essential, in particular in the early stages of the Directive's implementation, to ensure adequate representation of the samples participating in the trials or tests for the different origins of production in the entire Community, at least for certain selected crops;Whereas it is therefore necessary to carry out Community trials and tests in 1997-99 on propagating and planting material of Pelargonium and Dianthus;Whereas it is necessary for all Member States to participate in the Community trials and tests, in so far as propagating material of Pelargonium and Dianthus are usually reproduced or marketed on their territory in order to ensure that proper conclusions may be drawn therefrom;Whereas these Community trials and tests will be used to harmonize, in the first instance, the technical methods of examination of propagating and planting material of these species;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for Propagating Material and Ornamental Plants,HAS ADOPTED THIS DECISION:Article 1 1. Community trials and tests shall be carried out during 1997-99 on propagating and planting material of Pelargonium and Dianthus.2. The samples shall be drawn officially.3. All Member States shall participate in the Community comparative trials and tests, in so far as propagating material of the species mentioned in paragraph 1 are usually propagated or marketed on their territory.Article 2 The general arrangements for the carrying out of the Community comparative trials and tests and the evaluation of their results shall be made within the Standing Committee for Propagating Material and Ornamental Plants.Article 3 This Decision is addressed to the Member States.Done at Brussels, 16 February 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 376, 31. 12. 1991, p. 21.(2) OJ L 39, 8. 2. 1997, p. 20.